By the Chief Justice
The present application is too late. What is the ground of it? Merely that the court made an erroneous order at the last term, and that counsel did not take a legal objection to it, which they might have taken at that time. There is no new fact stated. We must suppose the counsel to have been as well apprised of the legal objection then as they are now; and to permit them to come forward at a subsequent term and apply to set aside an order of this court upon a legal objection which they had an opportunity, but omitted, to urge when the order was made,, would be opening the door to endless litigation.
As to the point whether the Court can order a judgment as in case of nonsuit where there has been a trial, we express no opinion.
Ford, J.
The decision of the last term did not settle the question now raised.
Motion refused.